[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff and defendant, whose maiden name was Marcia Lynn Roseff, were intermarried in Bernardsville, New Jersey, on April 14, 1985. The plaintiff, Graham Turner, has resided in the State of Connecticut for at least one year prior to the date of this complaint. The marriage between the plaintiff and the defendant has broken down irretrievably with no hope of reconciliation. There is one minor child issue of this marriage, Molly Ann Turner, born July 7th, 1988, and there are no other minor children born to the defendant wife during the marriage.
Neither the State of Connecticut nor any other political subdivision thereof is contributing to or has contributed to the support or maintenance of the parties or the minor child.
The parties have entered into a stipulation and agreement which they have acknowledged to be their voluntary act and deed in open court after each of the provisions thereof was read to them.
After reviewing the agreement and the financial affidavits and hearing the parties acknowledge their willingness to enter into the agreement, the court finds the agreement is fair and reasonable and in the best interest of the minor child. Consequently the court approves the agreement and makes it a part of the judgment and decree of this court.
The court, therefore, makes the following findings and orders:
1. All of the allegations of set forth above with respect to the parties' date of marriage, residence and the date of birth of the child are found as facts.
2. The marriage has broken down irretrievably with no hope of reconciliation, and it is hereby dissolved.
3. The court also finds that the stipulation agreement entered CT Page 184 into by the parties and made a part of this decree is fair and reasonable and in the best interest of the minor child, and it is, therefore, approved by the court and all of the provisions thereof are made orders of the court and part of the judgment and decree hereof.
It is so ordered.
MARGARET C. DRISCOLL, STATE TRIAL REFEREE